NETERER, District Judge.
The petitioner, upon arrival at the port of San Erancisco by steamship, December 2, 1925, after examination by Board of Special Inquiry was denied entry. He appealed to the Secretary of Labor. Appeal was dismissed and deportation ordered. He petitioned the District Court for a writ of habeas corpus, and order to show cause was issued, and upon hearing the writ was denied. He seeks reversal on the ground that the hearing was unfair, and that the immigration authorities failed to transmit as a part of the transcript an interview of counsel with the petitioner; that the hearing was in error in that petition for rehearing was not allowed; that error was committed in failing to present a portion of the record, a certain alleged letter of transmittal.
By the provisions of section 17, Act of February 5, 1917 (Comp. St. § 4289)4ii), the hearing before the department is final, if there is any evidence to support the finding. To justify a review by the court, there must be something more than “the basis of a dispute.” Tulsidas v. Insular Collector of Customs, 262 U. S. 258, 43 S. Ct. 586, 67 L. Ed. 969. After taking the evidence all together, the department found the right to enter not sustained; if there is any evidence, the court cannot interfere. Jeung Bock Hong v. White, 258 F. 23, 169 C. C. A. 161. Nor can the court go into the sufficiency of the probative facts. White v. Young Yen (C. C. A.) 278 F. 619. Nor is the department required “ * * * to point out in detail every discrepancy in the testimony and every defect in the proof that might give rise to a doubt.” Dea Hong v. Nagle (C. C. A.). 300 *51F.727, at page 729. The record does not disclose the omission from the record to the department of any evidentiary, statement.
The documents referred to in petition and arguments are not evidence. The department is not required by rule, or law, or justice to transcribe an interview had between the attorney and his client. The interview is not evidence. Nor does the petition set out any probative fact sought to be presented, but rather an analysis or explanation of discrepancies in the petitioner’s evidence. No new evidence is tendered, nor the manner in which the discrepancies would be reconciled. See Chew Hoy Quong v. White, 244 F. 749, 157 C. C. A. 197; Maniglia v. Commander, etc. (D. C.) 5 F.(2d) 680. Chin Yow v. United States, 208 U. S. 8, 28 S. Ct. 201, 52 L. Ed. 369, does not support the petitioner’s contention. The court at page 11 (28 S. Ct. 202) said:
“ * * * The petitioner was prevented by the officials • * * from obtaining testimony, including that of named witnesses, and that had he been given a proper opportunity he could have produced overwhelming evidence that he was bom in the United States. * * * If the petitioner was not denied a fair opportunity to produce the evidence that he desired, or a fair though summary hearing, the case can proceed no farther.”
In Kwock Jan Fat v. White, 253 U. S. 454, 40 S. Ct. 566, 64 L. Ed. 1010, the applicant presented three named witnesses, and the court at page 463 (40 S. Ct. 569) said:
“With the result that said witnesses mutually recognized and identified the applicant as the person whom they had known as Kwoek Jan Fat, and the applicant was equally prompt in recognizing said witnesses.”
The petitioner had a fair hearing. The judgment is affirmed.